Beasley, Judge,
concurring specially.
I concur because there was sufficient evidence for the court in its discretion to allow the victim to testify that he received four phone calls from a person who identified himself as defendant. He testified that the caller was the same male each time, that he said he was the person who broke into the store and was calling from the Chattooga County Jail, that he wanted the store owner to drop the charges, and he would give some information on things that were happening at the store.
The victim did not know defendant and could not identify the voice as that of defendant. However, the jail phone logs for four days in late June and July 1 were introduced in evidence after the sheriff’s investigator properly identified them as business records. They showed that defendant made four phone calls to the victim’s store during this period.
The investigator testified in the hearing on admissibility that he had advised defendant that any discussion by defendant about restitution would have to be through the victim and not through himself as the investigator. He also stated that the victim told him that defendant had called him and the nature of the calls. A handwritten letter which had been given to the investigator by another officer at the jail, purportedly from defendant, stated that the writer had called the victim and his “people” about making restitution and that since the victim wanted the investigator to contact him about it, the writer requested this be done and that defendant be informed by the investigator about the results. The victim had also testified he had about two calls from a woman who purported to be defendant’s sister, with respect to restitution for the cigarettes.
There was sufficient circumstantial evidence of identity as to defendant’s having been the caller to the victim, to allow the jury to consider these calls. Reasonable certainty of identity is all that is required. OCGA § 24-4-40 (a). Admissibility of the victim’s testimony regarding the four calls, not the weight of such testimony, is the legal issue. See Price v. State, 159 Ga. App. 662, 664 (3) (284 SE2d 676) (1981).
I do not reach the question of harmless error.
*831Decided March 17, 1989.
Albert C. Palmour, for appellant.
Ralph Van Pelt, Jr., District Attorney, Susan R. Sarratt, James D. Franklin, Assistant District Attorneys, for appellee.